UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A Amendment No. 1 [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2008 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-138189 Atheron Inc. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3598 Durango St. Palanan, Makati City, Philippines 1235 (Address of principal executive offices) (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,150,000 common shares as of November 30, 2008. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q, previously filed with the United States Securities and Exchange Commission on January 14, 2009, is to correctExhibits 31 and 32. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of November 30, 2008 (unaudited) and August 31, 2008 (audited); F-2 Statements of Operations for the three months ended November 30, 2008 and 2007 and period from May 8, 2006 (Inception) to November 30, 2008 (unaudited); F-3 Statement of Stockholders’ Deficit for period from May 8, 2006 (Inception) to November 30, 2008 (unaudited); F-4 Statements of Cash Flows for the three months ended November 30, 2008 and 2007 and period from May 8, 2006 (Inception) to November 30, 2008 (unaudited); F-5 Notes to Unaudited Financial Statements; These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended November 30, 2008 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents ATHERON, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As of November 30, 2008 August 31, 2008 November 30, 2008 August 31, 2008 (Unaudited) (Audited) ASSETS Current Assets Cash and equivalents
